Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the strike plate (claim 9) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites “an adapter removably coupled to…the adapter…” and it is unclear how the adapter could be connected to itself.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 8, 11-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Golinowski (US 20200056440).
CLAIM 1:  Golinowski discloses a ball dropper as shown in part by Fig. 1:

    PNG
    media_image1.png
    794
    620
    media_image1.png
    Greyscale

Golinowski discloses a ball dropper (10) for introducing a ball (12) into a wellbore.  The apparatus comprises a housing (26); a first tube (60) having an inlet and an outlet (see Fig. 1), wherein the outlet of the first tube is coupled to the housing (Fig. 1; paragraph 0065); a second tube (72) having an inlet and an outlet, wherein the inlet of the second tube is coupled to the housing (Fig. 1; paragraph 0068).  An insert (40) moveably disposed within the housing (rotating member), wherein the insert comprises an opening (42) adapted to receive at least a portion of a ball (Fig. 1; paragraph 0047).  An actuator (see Fig. 1; paragraph 0056) is coupled to the housing; wherein the actuator is adapted to move the insert from a first position wherein the opening is in fluid communication with the outlet of the first tube to a second position wherein the opening is in fluid communication with the inlet of the second tube (via the rotation).
CLAIM 4:  The insert has a first end and a second end and wherein each of the first and second ends is adapted to couple with the actuator (see Fig. 1 with top end and bottom end of the right side coupled).
CLAIM 7:  A funnel (18) is coupled to the outlet of the second tube, wherein the funnel is configured to couple to a wellhead or to a tubular coupled to a wellhead (Fig. 1; paragraph 0040).
CLAIM 8:  A funnel indicator is configured to indicate when the ball dropper is coupled to the wellhead or the tubular (see paragraph 0068).
CLAIM 11:  A ball drop indicator is coupled to the second tube and adapted to indicate when a ball passes through at least a portion of the second tube (see paragraph 0068).
CLAIM 12:  The actuator is at least one of a hydraulic actuator, a pneumatic actuator, an electric actuator, a manual actuator and a combination thereof (see paragraph 0056 showing an hydraulic actuator).
CLAIM 13:  The insert is biased toward the first position (see paragraph 0057).
CLAIM 14:  A hanger (20) is coupled to at least one of the first tube, the second tube, the housing and a combination thereof, wherein the hanger comprises a support member coupled to a frame (see Fig. 1, coupled by bolts 22a, b, c, d).
CLAIM 15:  The hanger is moveably coupled to at least one of the first tube, the second tube, the housing and a combination thereof, and wherein at least one of the first tube, the second tube and the housing is biased toward a rest position relative to the frame (moveable by removing bolts).
CLAIM 17:  The system comprises a mount (the lubricator) and wherein the support member is adapted to couple to the mount (Fig. 1).
CLAIM 18:  The mount is adapted to couple to a latch tool (the bolts enable the adaption).
CLAIM 19:  An adapter is removably coupled to at least one of the first tube, the second tube and the adapter, wherein the adapter is configured to reduce an internal dimension of at least a portion 
CLAIM 20:  A control and/or monitoring system configured to initiate at least one of a visible indication and an audible indication upon the occurrence of at least one of a ball drop and the ball dropper being disposed in a ball dropping position (see paragraph 0065 discussing sensors).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 2, 3, 5, 6, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golinowski.
Golinowski discloses the elements of claim 1 as discussed above.
CLAIM 2:  Golinowski fails to disclose the insert comprises a plurality of openings, each of which is adapted to receive at least a portion of a ball, and wherein at least two of the plurality of openings are of different sizes.
Golinowski does disclose having a plurality of openings of different sizes on separate inserts (see paragraph 0051).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the insert of Golinowski to have a plurality of openings as described in the claim as a duplication of parts of the single opening as each opening would serve the same function of holding a ball.
CLAIM 3:  Golinowski fails to disclose wherein the insert comprises a plurality of openings, each of which is adapted to receive at least a portion of a ball, and wherein at least two of the plurality of openings are at least partially parallel to one another.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the insert of Golinowski to have a plurality of openings as described in the claim as a duplication of parts of the single opening as each opening would serve the same function of holding a ball.
Placing the openings at least partially parallel to one of another would be obvious to one of ordinary skill in the art at the time of filing to place the openings parallel to one of another (for example 
CLAIM 5:  Golinowski discloses the elements of claim 4 as discussed above.
Golinowski fails to disclose the opening is a first opening and further comprising: a second opening adapted to receive at least a portion of a ball; wherein the actuator is adapted to move the insert from the first position wherein the first opening is in fluid communication with the outlet of the first tube to the second position wherein the first opening is in fluid communication with the inlet of the second tube when the actuator is coupled to the first end of the insert; and wherein the actuator is adapted to move the insert from a first position wherein the second opening is in fluid communication with the outlet of the first tube to a second position wherein the second opening is in fluid communication with the inlet of the second tube when the actuator is coupled to the second end of the insert.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the insert of Golinowski to have a plurality of openings as described in the claim as a duplication of parts of the single opening as each opening would serve the same function of holding a ball.
The actuator of Golinowski is adapted to move the insert from a first position wherein the opening is in fluid communication with the outlet of the fist to a second position wherein the first opening in fluid communication with the inlet of the second tube when the actuator is coupled to the first end of the insert (see Fig. 1, discussion of moving insert from 6 to 12 to 9 o’clock positions).
It would be obvious to one of ordinary skill in the art to set similar movements for the second opening as the process would be the same and they would predictable yield the same result of moving a ball from one position to another in a controlled manner.
CLAIM 6:  The insert is slideably disposed within the housing and removably coupled to the actuator (see paragraph 0051 discussing sliding in and out interchangeable members).
CLAIM 16:  Golinowski discloses the elements of claim 15 as discussed above.
Golinowski fails to disclose at least one spring configured to bias at least one of the first tube, the second tube, the housing and a combination thereof.
Examiner takes official notice that springs are well known in the art as a means of biasing one element towards another.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Golinowski to include the well-known spring as a connection means to secure elements in the system as described in the claim as a combination of known prior art elements in which the spring would act in the predictable manner of maintaining a distance between the elements while allowing limited movement.
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golinowski in view of Boerner (US 20080224858).
Golinowski discloses the elements of claim 8 as discussed above.
CLAIM 9:  Golinowski fails to disclose wherein the funnel indicator comprises a strike plate disposed within the funnel and an indicator arm disposed at least partially outside of the funnel, and wherein the indicator arm is configured to move when the strike plate is contacted by a ball.
Boerner discloses an indicator.
Boerner discloses using a strike plate (magnet face 26) and an indicator arm (24) to indicate when the plate is in contact with another item.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Golinowski to include the indicating system of Boerner as described in the claim as a 
CLAIM 10:  Boerner discloses the strike plate is coupled with one or more biasing devices adapted to bias the strike plate toward a rest position (spring 26, see Fig. 5B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932.  The examiner can normally be reached on M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679